t c memo united_states tax_court myrtis stewart petitioner v commissioner of internal revenue respondent docket no filed date myrtis stewart pro_se shawna a early and robert a baxer for respondent memorandum findings_of_fact and opinion vasquez judge for and respondent determined deficiencies in petitioner’s federal income taxes and sec_6662 a accuracy-related_penalties as follows unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules of continued year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to deductions for losses of dollar_figure for rental expenses claimed on schedule e supplemental income and loss for each year entitled to deductions for theft losses of dollar_figure and dollar_figure claimed on schedules a itemized_deductions for and respectively entitled to carryover losses of dollar_figure and dollar_figure for and respectively and liable for the sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed petitioner has worked for the internal_revenue_service irs as an international examiner ie a revenue_agent for over years including and through her work which includes examining tax returns she has acquired a general knowledge of the federal_income_tax laws and the substantiation requirements of the code and the regulations thereunder she also made continued practice and procedure several business investments before or during and discussed infra i highland lake highland lake property highland n y and hillside hillside property barryville n y a background petitioner and mary anastasio ms anastasio invested in several properties together they acquired the hillside property sometime before the years in issue the hillside property cover sec_4 to acres of land and has a new england style double cape cod house with an adjoining garage petitioner used the hillside property as her headquarters for the management of her real_estate petitioner and ms anastasio purchased the highland lake property in or around for about dollar_figure with a dollar_figure downpayment petitioner paid dollar_figure of the downpayment according to petitioner ms anastasio acquired the highland lake property in her name because petitioner an african american was not able to purchase this property in this town the highland lake property is a 22-room victorian style house with a wraparound porch which petitioner and ms anastasio renovated they purchased it because they planned to operate a bed and breakfast out of the house but they sometimes rented it out petitioner has purchased several properties in her name or in a coinvestor’s name a first mortgage on the highland lake property of about dollar_figure was held by first national bank of jeffersonville fnb and a second mortgage of about dollar_figure was held by the seller of the highland lake property petitioner and ms anastasio each made mortgage payments of dollar_figure3 per month until ms anastasio became ill in and could not work thereafter petitioner paid both mortgages petitioner used both properties to store her collectibles b collectibles kept at the highland lake and hillside propertie sec_1 stamps coins and currency sheets petitioner has been collecting stamps and coins for over years as a young child she started collecting stamps and lincoln wheat pennies indian head pennies and buffalo nickels in her teen years she started buying uncirculated and proof coins from the mint in her twenties she started buying coins and proof coins at coin shows and from coin shops she usually purchased stamps at trade shows or stamp shops she recorded her purchases in books inventory records petitioner accumulated a large coin collection she had rolls of coins unopened bags of mint nickels and dimes and uncut currency sheets of various denominations including a the mortgage payments amounted to dollar_figure per month dollar_figure and dollar_figure for the first and second mortgage respectively dollar_figure represents their equal share of both payments hawaiian dollar bill she kept the less valuable coins at her manhattan apartment and kept the more valuable coins at her highland lake and hillside properties she stored the coins in closets in plastic containers that were on rollers like toolboxes at her highland lake property at the hillside property petitioner stored her coins in a glass curio cabinet and in a glass display cabinet with some stamps on a wall in her library books petitioner also collected books for her libraries at the highland lake and hillside properties she purchased a set of books on financial rating services with yearly updates for her professional library at the highland lake property and entire collections of books from auctions for her library at the hillside property artwork petitioner also collected art specifically she owned a by 3-foot painting that depicts custer’s last stand at the battle of the little bighorn in and was signed by the artist she kept this painting at the hillside property c falling out and thefts petitioner and ms anastasio’s business relationship fragmented and eventually in or around petitioner stopped doing business with ms anastasio ms anastasio filed for bankruptcy and allowed the highland lake property to go into foreclosure petitioner filed a notice of pendency4 for the highland lake property in ms anastasio’s bankruptcy proceeding because ms anastasio allegedly did not comply with the terms of a settlement agreement and because petitioner wanted to protect her interest in the highland lake property ms anastasio sold the highland lake property in or without petitioner’s knowledge petitioner did not receive any proceeds from the sale petitioner’s collectibles allegedly were stolen from the hillside and highland park properties at some point she discovered the thefts from the hillside and highland park properties in and respectively when she went to the properties and discovered that the items were gone neither property had been broken into or forcibly entered the items were purportedly stolen by an acquaintance of ms anastasio to whom ms anastasio had given the keys to both properties petitioner filed police reports in new jersey for the thefts a notice of pendency informs others about a lawsuit affecting the title to or an interest in property see eg debral realty inc v dichiara n e 2d mass petitioner testified that she filed police reports in new jersey because the new york police would not allow her to file police reports since the alleged perpetrators resided in new jersey d deductions claimed for the highland lake and hillside propertie sec_1 legal expenses and bad_debt deduction petitioner claimed on her schedule e a deduction for legal expenses of dollar_figure for the highland lake property she provided a copy of a settlement agreement and a complaint for another lawsuit that she filed against ms anastasio as substantiation of her legal expenses the settlement agreement provides in pertinent part that ms anastasio will allow petitioner to remove clothing books shoes furniture toys and other collectibles from the highland lake property petitioner concluded that she had suffered a loss for a bad_debt in and after she had exhausted all legal avenues against ms anastasio she claimed on her and schedules e deductions for bad_debts of dollar_figure and dollar_figure respectively for the highland lake property she reconstructed her mortgage payments from to and for each of the years and deducted as a bad_debt years of mortgage payments as her basis in the highland lake property petitioner provided an account statement from fnb for february to date to substantiate her basis the account statement shows that three mortgage payments of dollar_figure were drawn from petitioner and ms anastasio’s joint account theft_loss deduction petitioner was not compensated by insurance or otherwise for the thefts of her collectibles and she deducted the purchase prices of the items as the amounts of her theft losses petitioner claimed on her schedule a a deduction for theft losses of dollar_figure for the hillside property her deduction for the theft_loss relates to coins paintings antiques furniture her library and appliances petitioner claimed on her schedule a a deduction for theft losses of dollar_figure for the highland lake property her deduction for the theft_loss relates to coins paintings antiques furniture her professional library and appliances ii east 29th street east 29th street property new york n y a background petitioner ms anastasio and another coinvestor purchased the east 29th street property in they paid dollar_figure and assumed the dollar_figure or dollar_figure debt to which the east 29th street property was subject ms anastasio and the other coinvestor purchased the east 29th street property in their names petitioner’s testimony about the items stolen in each theft_loss was less than clear petitioner did not describe the antiques furniture appliances and paintings petitioner could not recall the exact amount of the debt because according to petitioner she was not allowed to purchase that property in her name the east 29th street property is a co-op apartment that was occupied by tenants petitioner ms anastasio and the other coinvestor invested in the east 29th street property to obtain the benefits of appreciation and tax deductions petitioner reported rental income received of dollar_figure for and b deductions claimed for the east 29th street property petitioner claimed on each of her and schedules e deductions for management fees of dollar_figure and property taxes of dollar_figure for the east 29th street property the management fees include about dollar_figure per month for maintenance the property taxes include some special_assessments that were billed at the end of each year she paid dollar_figure per month for the management fees maintenance fees and property taxes she made the payments by checks drawn from her account petitioner provided carbon copies of checks of dollar_figure for date and date payable to e 29th st owners corp to substantiate some of her payments she also provided copies of bank statements for the period date to ms anastasio and or the other coinvestor gave petitioner their portions of the expenses and petitioner paid the payments in whole the dollar_figure per month did not include amounts paid for additional_amounts owed at the end of each year including amounts paid for special_assessments date that show checks of dollar_figure were drawn from her account iii tighe avenue tighe ave property and brookside lots brookside property newburgh newburgh and harriman n y a background petitioner purchased the tighe ave and brookside properties for investment purposes with the intent to develop them she purchased the tighe ave property in for dollar_figure at an auction the tighe ave property is undeveloped land she rented the tighe ave property to a person who resided at the tighe ave property in an rv trailer or mobile home the record is unclear as to how and when petitioner acquired the brookside property the brookside property consists of two undeveloped buildable and nonadjoining lots in a development petitioner reported rental income received of dollar_figure and dollar_figure for and respectively b deductions claimed for the tighe ave and brookside properties petitioner claimed the following deductions for her tighe ave and brookside properties auto year travel auto cleaning ins maint supplies mail rent dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number petitioner explained that her dollar_figure deduction for automobile insurance was erroneously reported as an other interest_expense on schedule e automobile and travel_expenses petitioner kept a car in newburgh to travel to from or between her tighe ave and brookside properties her deductions for automobile insurance automobile expenses and travel_expenses are based on her actual costs not mileage her actual costs include amounts she paid for automobile insurance travel to from and between her properties with her car bus fare from her new york apartment to newburgh and taxi fare for travel between the tighe ave or brookside properties and the taxi stand at a newburgh bus stop she did not keep a mileage log for_the_use_of her car and other than her testimony she did not provide any written evidence to substantiate her expenditures rent expenses petitioner deducted payments of dollar_figure per month to uncle bob’s storage as rent of which she paid dollar_figure per month for the storage of her car and dollar_figure per month for the storage of office furniture filing cabinets and filesdollar_figure she moved the office furniture filing cabinets and files from the hillside property to the newburgh area petitioner provided copies of account statements for the period date to date to substantiate her rent petitioner’s rent expense increased by dollar_figure in it is unclear from the record how much if any of the dollar_figure is attributable to the storage of her car payments the account statements show that checks of dollar_figure per month were drawn from her account in cleaning and maintenance_expenses petitioner paid dollar_figure in cash to a company to cut back and clear the tighe ave property because of downed power lines caused by a storm supplies and mail expenses petitioner deducted supplies expenses of dollar_figure and mail expenses of dollar_figure for the supplies expenses were paid in cash iv other real_property a background petitioner and a coinvestor also invested in other real_property that they later sold when the property was purchased it had a factory located on it that contained gold-spinning machines from the 1700s to the 1800s the gold-spinning machines made gold threads for clothing from spools of gold petitioner and the coinvestor agreed that petitioner could remove half of the gold-spinning machines before the sale the coinvestor however locked the property and petitioner could not remove her half of the gold-spinning machines petitioner filed a lawsuit against the coinvestor and while the lawsuit was pending the gold-spinning machines disappeared from the property b deductions claimed for the other real_property petitioner claimed on her schedule a a theft_loss deduction of dollar_figure for the theft of her gold-spinning machines she testified that her gold-spinning machines were worth a lot of money and that her basis in them was dollar_figure she explained that she deducted only dollar_figure because she was being conservative and the fair_market_value of her gold-spinning machines was uncertain according to petitioner the purchase_price of the gold-spinning machines was included in the purchase_price of the real_property but it might have been separately listed she filed a police report in new jersey for the theft but she was not compensated by insurance or otherwise for the theft v carryover losses petitioner reported on schedules e carryover losses of dollar_figure11 and dollar_figure12 for and respectively that would carryover to and respondent disallowed the carryover losses in the notice_of_deficiency because petitioner had not provided any information to substantiate her expenses opinion deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any dollar_figure claimed schedule e losses - dollar_figure sec_469 limitation for individuals dollar_figure claimed schedule e losses - dollar_figure sec_469 limitation for individuals deductions claimeddollar_figure rule a 503_us_79 292_us_435 in addition taxpayers bear the burden of substantiating the amount and purpose of the item claimed as a deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are also required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amounts but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite we may not use the cohan doctrine however to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec petitioner does not claim or show that sec_7491 applies accordingly she bears the burden_of_proof see rule a 274-5t a temporary income_tax regs fed reg date generally we find petitioner’s testimony and that of her witness nelson abrahante14 mr abrahante honest and credible they testified credibly as to the investment purpose of many of the deductions claimed on petitioner’s returns for some of those deductions petitioner recalled the amounts of her expenses where petitioner’s testimony provided a sufficient basis for the court to estimate the amounts of her expenditures we have done so taking account of her inexactitude where appropriate where the original documents were lost but where petitioner presented credible reconstructions of her expenses we have allowed the claimed amountsdollar_figure mr abrahante is a coinvestor and a former coworker of petitioner it is well established that the court may permit a taxpayer to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 71_tc_1120 furnish v commissioner tcmemo_2001_286 joseph v commissioner tcmemo_1997_447 watson v commissioner tcmemo_1988_29 moreover even though congress imposed heightened substantiation requirements for certain deductions by enacting sec_274 the regulations thereunder allow a taxpayer to substantiate a deduction by reasonable reconstruction of his or her expenditures when records are lost through no fault of the taxpayer sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that ms anastasio took some of her records and that other records were submitted to other courts in continued i sec_165 and sec_166 theft_loss and bad_debt deductions sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 limits the loss deduction for individuals to losses_incurred in a trade_or_business losses_incurred in a transaction entered into for profit and certain other losses including those arising from a theft petitioner has the burden of proving that she sustained a loss during the taxable_year sec_166 generally provides that a taxpayer may deduct a debt that become worthless during the taxable_year a bona_fide debt is a debt that arises from a debtor-creditor relationship reflecting an enforceable and unconditional obligation to repay a fixed sum of money sec_1_166-1 income_tax regs the existence of a bona_fide debt is a factual inquiry and the taxpayer bears the burden of proving that a bona_fide debt existed 74_tc_476 61_tc_367 continued her lawsuits against ms anastasio a highland lake property as stated supra petitioner claimed on her and schedules e deductions for bad_debts of dollar_figure and dollar_figure respectively for the highland lake property respondent asserts that to the extent petitioner has realized a gain_or_loss on the highland lake property the gain_or_loss is capital and was incurred upon the disposition of the property in or not during either of the years in issue therefore according to respondent petitioner is not entitled to her deductions for bad_debts petitioner’s testimony on this issue was less than clear she testified that she had initiated lawsuits against ms anastasio which she later withdrew and that ownership of the highland lake property was being negotiated as part of a settlement she also testified however that she was occupying the hillside property and had exchanged her interest in the highland lake property for ms anastasio’s interest in the hillside property but according to petitioner ms anastasio breached their settlement agreement and she initiated another lawsuit against ms anastasio which she also withdrew she testified further that ms anastasio sold the highland lake property without her knowledge in either or and she did not receive any of the proceeds she explained that she deducted years of mortgage payments as her basis in the highland lake property as a bad_debt in and after she exhausted her legal remedies and concluded that she had sustained a loss petitioner has not established that a debt owed to her by ms anastasio became worthless during either year in issue or that she otherwise sustained a loss during either year with respect to the highland lake property petitioner’s testimony on this issue and her records are confused uncertain and ambiguous she has not substantiated a basis in the highland lake property or in a purported debt owed to her by ms anastasio see sec_165 sec_166 whitaker v commissioner tcmemo_1988_418 consequently respondent’s disallowance of the bad_debt deductions claimed in respect of the highland lake property is sustained b antiques artwork coins and currency sheets libraries gold-spinning machines furniture and appliances as stated supra petitioner claimed deductions for theft losses of dollar_figure and dollar_figure16 for and respectively she deducted her bases and not the fair market values of her artwork coins and currency sheets libraries gold-spinning machines furniture and appliances as the amount of her theft losses as stated supra dollar_figure is attributable to the theft of her coins paintings antiques furniture her professional library and appliances while dollar_figure is attributable to the theft of her gold-spinning machines petitioner has not substantiated the items’ fair market values immediately before the alleged theft see sec_1 b c income_tax regs in the case of property held for personal_use the amount of the theft_loss is the lesser_of the property’s fair_market_value immediately before the theft or its adjusted_basis she also has not substantiated the items’ bases see hubert enters inc v commissioner tcmemo_2008_46 the basis_of_property under sec_1012 is generally defined as cost and that cost is adjusted pursuant to sec_1016 see also kikalos v commissioner tcmemo_1998_92 it is settled that the deductible amount of a theft_loss may not exceed basis revd on other grounds 190_f3d_791 7th cir neither the items’ fair market values nor their bases can be determined from the record with any degree of certainty therefore we cannot apply the cohan_rule to determine a reasonable allowance for the theft losses consequently petitioner is not entitled to her claimed theft losses and respondent’s determinations in that respect are sustained ii sec_212 expenses sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred for the production_of_income for management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection or refund of a tax a legal expenses we apply the origin_of_the_claim_test to determine whether a taxpayer’s legal expenses are personal for the production_of_income or capital the ascertainment of a claim’s origin and character is a factual determination that must be made on the basis of the facts and circumstances of the litigation 372_us_39 the most important factor to consider is the circumstances out of which the litigation arose 59_tc_708 petitioner testified that she initiated the lawsuit against ms anastasio because ms anastasio breached a settlement agreement allowing petitioner to remove clothing books shoes furniture toys and other collectibles from the highland lake property petitioner has not established that her claim against ms anastasio out of which her legal expenses arose has its origin in a profit-seeking activity as distinct from a personal one petitioner therefore is not entitled to her claimed deductions for legal expenses and respondent’s determination in that respect is sustained b management fees and property taxes petitioner credibly testified about the amounts of and the purposes for her deductions for management fees and property taxes for and for the east 29th street property she also provided additional substantiation for some of her payments with copies of her account statements and carbon copies of checks petitioner is entitled to her claimed deductions for management fees of dollar_figure and property taxes of dollar_figure for and c cleaning and maintenance_expenses petitioner credibly testified that she paid dollar_figure in to a company to cut back and clear the tighe ave property because of downed power lines caused by a storm petitioner is entitled to her claimed deduction for cleaning and maintenance_expenses of dollar_figure for d supplies and mail expenses petitioner credibly testified that she paid dollar_figure for supplies expenses and dollar_figure for mail expenses in for the tighe ave and brookside properties petitioner is entitled to her claimed deductions for supplies and mail expenses e rent expenses petitioner credibly testified that she paid about dollar_figure per month in and for the cost of storing office furniture filing cabinets and files we discuss the storage of her car infra she also provided additional substantiation for some of her payments with copies of her account statements petitioner is entitled to deductions of dollar_figure per month for rent expenses for and dollar_figure iii sec_212 expenses subject_to sec_274 in addition to satisfying the criteria for deductibility under sec_212 certain expenses must also satisfy the strict substantiation requirements of sec_274 sec_274 and sec_1_274-5t b and temporary income_tax regs fed reg date provide that no deduction or credit shall be allowed for travel or automobile expenses unless the taxpayer substantiates his or her expenses with adequate_records or other corroborating evidence a travel_expenses for travel away from home expenses sec_274 and the regulations thereunder require the taxpayer to substantiate the amount of each expenditure the time of the travel the place of the travel and the business_purpose of the travel sec_1_274-5t b temporary income_tax regs supra as stated supra petitioner’s travel_expenses include her actual costs of travel by taxi between her properties and a taxi stand and travel by bus to newburgh it is unclear from the record whether petitioner’s travel to newburgh was travel away see supra note from home--that is overnight trips in which the exigencies of her investment activity required her to sleep or rest before returning home see 389_us_299 lackey v commissioner tcmemo_1977_213 see also i t 1940_2_cb_64 to the extent however that petitioner’s travel was travel away from home she has not complied with the substantiation requirements of sec_274 petitioner is not entitled to deduct her travel_expenses under sec_212 and respondent’s determination in that respect is sustained see lackey v commissioner supra b automobile expenses for automobile expenses sec_274 and the regulations thereunder require the taxpayer to substantiate the amount of each expenditure or use the time of the expenditure or use and the business or investment purpose of the expense or use see sec_1_274-5t temporary income_tax regs supra as stated supra petitioner’s automobile expenses include her actual costs for automobile insurance travel with her car to from or between her properties and dollar_figure per month for the storage cost of her car other than the dollar_figure per month petitioner paid for the storage of her car she did not substantiate the amounts of her expenditures she also did not substantiate the amounts or the times of the automobile’s use consequently petitioner is not entitled to her deductions for automobile expenses or the deductions claimed for storage costs attributable to her car the cohan_rule is not applicable see sanford v commissioner t c pincite and respondent’s determinations in that respect are sustained iv carryover losses as stated supra petitioner reported on schedules e losses of dollar_figure and dollar_figure for and respectively that would carry over to and the sec_469 passive_activity_loss rules generally disallow the current deduction of losses and credits from activities in which the taxpayer does not materially participate rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 sec_469 however permits a passive_activity_loss up to dollar_figure attributable to a rental real_estate activity in which an individual actively participates subject_to certain phaseouts not applicable here amounts disallowed may be carried forward to subsequent years sec_469 sec_1_469-1 income_tax regs petitioner reported on schedules e rental income totaling dollar_figure and dollar_figure for and respectively we have allowed petitioner schedule e deductions of dollar_figure18 and dollar_figure19 for and respectively which result in losses of only dollar_figure20 and dollar_figure21 for and respectively petitioner therefore does not have any carryover loss for either year v sec_6662 accuracy-related_penalties sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 116_tc_438 see also 118_tc_358 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by dollar_figure management fees dollar_figure property_tax dollar_figure rent expense dollar_figure management fees dollar_figure cleaning and maintenance expense dollar_figure supplies expense dollar_figure mail expense dollar_figure property_tax dollar_figure rent expense dollar_figure total rental income - dollar_figure total rental expenses dollar_figure total rental income - dollar_figure total rental expenses supplying sufficient evidence of an applicable exception higbee v commissioner supra pincite pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement of income taxdollar_figure the term negligence includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner failed to provide respondent with any records and was unable to substantiate her deductions at the administrative level accordingly respondent has met his burden of production see sec_1_6662-3 income_tax regs see also smith v commissioner tcmemo_1998_33 the accuracy-related_penalty however is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent because we find that petitioner was negligent we need not discuss whether she substantially understated her federal income taxes see sec_6662 ochsner v commissioner tcmemo_2010_122 fields v commissioner tcmemo_2008_207 facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id petitioner argues she has shown reasonable_cause or good_faith on account of her medical illness and or lost or stolen records although we sympathize with petitioner’s circumstances ie her alleged illnesses we are reluctant to rely on her self-serving and uncorroborated testimony about her illness moreover she continued to work for the irs and to participate in her investment activity during the years in issue consequently petitioner’s illness does not support a reasonable_cause or good_faith defense in certain circumstances however the loss or theft of a taxpayer’s records may support a reasonable_cause or good_faith defense to an accuracy-related_penalty see allemeier v commissioner tcmemo_2005_207 brown v commissioner tcmemo_1997_418 burkart v commissioner tcmemo_1984_429 cavell v commissioner tcmemo_1980_516 as stated supra petitioner claimed deductions for bad_debts and legal expenses for the highland lake property that she was not able to substantiate petitioner credibly testified that she maintained records but that ms anastasio took some of the records some records were submitted to other courts in her lawsuits against ms anastasio and in either case petitioner was unable to retrieve the records she also attempted to reconstruct her records for the highland lake property we find that petitioner has a reasonable_cause or good_faith defense for the portions of the underpayments attributable to her claimed deductions for bad_debts and legal expenses attributable to the highland lake property see irving v commissioner tcmemo_2006_169 lyons v commissioner tcmemo_1991_84 haley v commissioner tcmemo_1977_348 petitioner’s claimed deductions for theft losses related to coins and uncut currency sheets paintings antiques furniture her libraries appliances and the gold-spinning machines she credibly testified that she maintained records of her purchases of her coins and uncut currency sheets and that her inventory records were stolen with her coin collections and uncut currency sheets it is unclear from the evidence however whether she maintained records of her purchases for the other stolen items the evidence also provides no mechanism for allocating the amounts of her theft losses among the stolen itemsdollar_figure in addition she did not attempt to reconstruct the records of her purchases for any of the stolen items consequently petitioner does not have a reasonable_cause or good_faith defense for the portions of the underpayments attributable to her claimed on her schedule a petitioner only wrote orange co the and on her form_4684 casualties and thefts petitioner only wrote su-berryvil prop deductions for theft losses see kolbeck v commissioner tcmemo_2005_253 cherry v commissioner tcmemo_1998_360 smith v commissioner supra cook v commissioner tcmemo_1991_590 similarly there is no evidence that petitioner maintained records during the years in issue sufficient to meet the strict substantiation requirements of sec_274 for travel and automobile expenses moreover even if such records existed there is no evidence that those records were lost or stolen and except for the amounts of her parking expenses she did not attempt to reconstruct those records consequently petitioner does not have a reasonable_cause or good_faith defense for the portions of the underpayments attributable to her claimed deductions for travel and automobile expenses see makspringer v commissioner tcmemo_1994_468 robbins v commissioner tcmemo_1981_449 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
